Case 1:19-cv-03644-PAE Document 68 Filed 06/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRETT STEININGER,

Plaintiff, 19 Civ. 3644 (PAE)
“Yo
ORDER
TRIBUNE BROADCASTING COMPANY, LLC, WPIX,
LLC, and CHRISTOPHER 8S. TZIANABOS,

Defendants,

 

 

PAUL A. ENGELMAYER, District Judge:

This case has been placed on the jury trial list for September 20, 2021. The case must be
trial-ready for that date. The case is third on the list for jury trials for that day. This means that
the case will not proceed on September 20, 2021 if either of the other two trials scheduled for
that date goes forward. If the case cannot proceed on the scheduled date, the Court wili seek
another jury trial date for as soon as possible thereafter. As soon as the Court confirms that the
matter will proceed on September 20, 2021, it will inform the parties.

Given the trial date, the Court finds that a conference closer to the trial date would be
more productive. Accordingly, the final pretrial conference currently scheduled for June 25,
2021 at 4 p.m. is rescheduled for July 21, 2021 at 3 p.m. That conference will be held in-person,
in Courtroom 1305 at the Thurgood Marshall U.S. Courthouse, 40 Centre Street, New York,
New York 10007. The conference participants are directed to review the District's COVID-19
protocols for courthouse entry, which are available online at https://www.nysd.uscourts.gow/covid-19-
coronavirus, to ensure that they will be able to gain entry to the courthouse for the conference.

The Court will resolve defendants’ pending motion in limine by separate order.
Case 1:19-cv-03644-PAE Document 68 Filed 06/17/21 Page 2 of 2

SO ORDERED.

Pak A Crple-

 

PAUL A. ENGELMAYER |
United States District Judge
Dated: June 17, 2021

New York, New York
